           Case 2:20-cv-04110-CFK Document 21 Filed 01/28/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HATCHIGIAN, et al.,                          :    CIVIL ACTION
                                             :
               Plaintiffs,                   :
      v.                                     :    NO. 20-4110
                                             :
CARRIER CORPORATION, et al.,                 :
                                             :
               Defendants.                   :


                                     ORDER

      AND NOW, this 28th day of January 2021, after a consideration of the

Plaintiffs’ Motion For Forty Five (45) Day Extension of Time To File Response to

Defendant’s Motion to Dismiss (ECF No. 18) and Plaintiffs’ subsequent filings

(ECF Nos. 19 and 20), it is hereby ORDERED and DECREED that Plaintiffs’

Motion for an Extension Of Time (ECF No. 18) is DENIED AS MOOT.


                                                  BY THE COURT:



                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE




                                         1
